Citation Nr: 1735215	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for an acquired psychiatric disorder.

(The issues of entitlement to service connection for congestive heart failure, seizure disorder; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder; entitlement to an initial rating in excess of 10 percent for hypertension; entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance or being housebound; entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability; as well as entitlement to payment or reimbursement of medical expenses at a private hospital in July 2009 will be addressed in separate decisions under different docket numbers).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, from July 1988 to July 1992, from September 1993 to December 1993, and from February 1994 to May 1994.  He also had service in the National Guard of the State of Louisiana between July 1993 and July 1996.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, issued in March 2003 and August 2006.  The March 2003 rating decision denied a claim for service connection for depression.  The August 2006 rating decision denied claims for service connection for chronic prostatitis and pneumonia with recurrent rashes.

In July 2008, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge for the issues of service connection for pneumonia with recurrent rashes, chronic prostatitis, and a psychiatric disability. 

In July 2015, the Veteran was afforded another personal hearing before a different Veterans Law Judge for the issues of service connection for pneumonia with recurrent rashes, chronic prostatitis, and a psychiatric disability, as well as for other issues addressed in a separate decision as noted on the title page.

This case was previously before the Board in October 2008, February 2011, and May 2015.  In October 2008 and February 2011, the pneumonia, prostatitis, and psychiatric disorder claims were remanded for further development.  In May 2015, all of the appellate claims were remanded to comply with the Veteran's request for a new hearing, which, as already noted, was conducted in July 2015.  The case has now been returned to the Board for additional appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran provided testimony on his pneumonia, prostatitis, and psychiatric disorder claims before two different VLJs at the July 2008 and July 2015 hearings.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issue(s), the law also requires that the Board assign a third VLJ to decide that issue(s) because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.

In view of the foregoing, the Veteran was sent correspondence in March 2016 informing him of this fact, and that he had the right to request a hearing before a third VLJ on the issues addressed by both the July 2008 and July 2015 hearings.  The Veteran responded in April 2016 that he did desire such a hearing, and that it be conducted in person at his local RO (i.e., a Travel Board hearing).  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Thus, a remand is required.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge regarding his claims of entitlement to service connection for pneumonia, prostatitis, and an acquired psychiatric disorder.  The Veteran should be notified in writing of the date, time and location of the hearing.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




